UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2480



OLUDARE OGUNDE,

                                            Plaintiff - Appellant,

          versus


DEPARTMENT OF THE TREASURY, United States
Secret Service; DANA A. BROWN; DAVID G.
CARPENTER; JOHN RYAN; ANNE TABOR; DANIEL
WOLOSZYNOWSKI; PAUL A. HACKENBERRY; JODY LUKE;
OTHER UNKNOWN EMPLOYEES OF THE DEPARTMENT OF
TREASURY AND THE UNITED STATES SECRET SERVICE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-97-586-AM)


Submitted:   February 12, 1998         Decided:     February 24, 1998


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Oludare Ogunde, Appellant Pro Se. Gordon Dean Kromberg, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders dismissing his

civil action and denying his Fed. R. Civ. P. 59(e) motion for

reconsideration of that order. We have reviewed the record and the

district court's opinion and orders and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.
Ogunde v. Department of Treasury, No. CA-97-586-AM (E.D. Va. Sept.
25 & Oct. 10, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         AFFIRMED




                                2